DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/03/2019 is acknowledged by the examiner.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 , 4, 7, 10, 13, 16 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Ahn et al. (US 2018/0102702), hereinafter Ahn, in view of  Somerville et al. (US 2017/0187200).
As to claims 1 and 19, Ahn discloses in figure 1 [see figure below]

    PNG
    media_image1.png
    292
    517
    media_image1.png
    Greyscale

  battery charge control apparatus to be installed in a vehicle provided with a first battery [figures battery (13); ¶0032], a voltage converter [converter (15); see ¶0031], a second battery [battery (17); see ¶0031], and an onboard device [Electronic Load (16); see ¶ 0031], the voltage converter being configured to lower an output voltage of the first battery [Abstract, see also ¶0039], the second battery being configured to be electrically charged by an output from the voltage converter and to output a voltage lower than an output voltage of the first battery [see ¶0039], the onboard device being configured to be operated by an output from the second battery and an output from the voltage converter [see ¶0039], the battery charge control apparatus comprising  a current regulation circuit configured to be disposed between the voltage converter and the second battery and reduce an amount of a charging current to be delivered via the voltage converter to the second battery [see figure 2, the element  (100) discloses between the battery 
     a controller [controller (14)]
 Ahn does not disclose explicitly, the controller configure d to control the current regulation circuit on a basis of an output current from the voltage converter.
Somerville discloses in figure 1, the controller [power controller (65)] configure d to control the current regulation circuit on a basis of an output current from the voltage converter [see claim 12].
It would have been obvious to a person having ordinary skill in the art at the time the invention was made to use converter output current in Ahn’s apparatus to control the convert output as taugt by Smoerville in order to charge the battery as fast as possible with the charging current that will not damage the battery. . 
            As to claim 4, Ahn in combinations with Somerville discloses, wherein the controller is configured to change the amount of the charging current to be reduced by controlling the current regulation circuit on a basis of a result of a comparison between the output current from the voltage converter and a first threshold [Somerville n disclose in figure 1, and claim 12, the  feedback signal from the converter indicating a voltage and current level of the converter compares with a reference signal and control the output current of the converter].
         As to claim 7, Ahn in combinations with Somerville discloses, wherein the controller is configured to change the amount of the charging current to be reduced by controlling the current regulation circuit on a basis of a state of charge of the second battery in addition to the result of the comparison between the output current from the voltage converter and the first threshold [Somerville disclose in figure 1, and claim 12, the  feedback signal from the converter indicating a voltage and current level of the converter compares with a reference signal and control the output current of the converter.
     As to claim 10, Ahn in combinations with Somerville discloses, wherein the controller is configured to switch the second battery between being charged and not being charged by controlling the current regulation circuit on a basis of a result of a comparison between the output current from the voltage converter and a second threshold [Somerville disclose in figure 1, and claim 12, the  feedback signal from the converter indicating a voltage and current level of the converter compares with a reference signal and control the output current of the converter .
   As to claim 13, Ahn in combinations with Somerville discloses, wherein the controller is configured to control the current regulation circuit on a basis of one or more of an output voltage of the voltage converter, a driving current to be delivered to the onboard device, and a driving state of the onboard device, in place of or in addition to the output current from the voltage converter [Somerville disclose in figure 1, and claim 12, the  feedback signal from the converter indicating a voltage and current level of the converter compares with a reference signal and control the output current of the converter ].
        As to claim 16, Ahn  discloses in figure 1, wherein the vehicle is further provided with an electric motor [Ahn discloses motor generator (11)] for traveling, the electric motor serving as a driving source of the vehicle [the  motor (11) is used for moving the vehicle (10)], and the first battery [battery 13] is configured to supply electric power to the electric motor [see figure 1, and also ¶0031-0033].
Allowable Subject Matter
Claims 2-3,5-6,8-9, 11-12, 14-15 and 17-18 are  objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: 
          Claim 2 recites, inter alia, wherein the current regulation circuit includes: a first switch configured to couple a power line to the second battery and uncouple the power line from the second battery, the power line being configured to transfer electric power from the voltage converter to the onboard device; a smoothing filter; a second switch configured to couple the second battery to the power line via the smoothing filter and uncouple the second battery from the power line via the smoothing filter; and a power diode configured to transfer a driving current from the second battery to the power line, the driving current being configured to drive the onboard device. The above limitation is not disclosed, taught, or suggested in the art of record, nor would it have been obvious to one of ordinary skill in the art to modify the art of record to meet the above limitation.
      Claim 3 recites, inter alia, wherein the current regulation circuit includes: a first switch configured to couple a power line to the second battery and uncouple the power line from the second battery, the power line being configured to transfer electric power from the voltage converter to the onboard device; a smoothing filter provided between the power line and the second battery and coupled in parallel to the first switch; a second switch configured to couple the second battery to the power line via the smoothing filter and uncouple the second battery from the power line via the smoothing filter; and a power diode configured to transfer a driving 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMUEL BERHANU whose telephone number is (571)272-8430.  The examiner can normally be reached on M_F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Drew A. Dunn can be reached on Drew.Dunn@uspto.gov.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 





/SAMUEL BERHANU/Primary Examiner, Art Unit 2859